Citation Nr: 1311420	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for tinea cruris/candidiasis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1957 and from January 1958 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO continued the 10 percent rating for tinea cruris/candidiasis.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the local RO in May 2011.  A transcript of the hearing is in the file.  

This claim was remanded in April 2012 for a VA examination and for updated VA records.  The Board finds there has been substantial compliance with the last remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In December 2012, after this case had already been certified to the Board, the Veteran wrote to ask for a copy of the most recent VA examination report in April 2012 and to report that a stronger medication for his tinea cruris had been  prescribed within the past 60 days.  

The Board satisfied the Veteran's request by sending him a copy of the April 2012 VA examination report and told him he had sixty day timeframe to send in further information, which he failed to do.

The Board finds that updated VA records are in the file dated until September 12, 2012, but from the information the Veteran provided, it appears that he may have been prescribed another medication from September 29, 2012 onward.  As a result, the claim must be remanded so that more recent VA treatment records may be procured.  Also, the Veteran should be afforded another VA examination to determine the current severity of his service-connected skin disability, as the stronger prescription indicates a worsening of the condition since the last examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.) 

1. Obtain all VA treatment records from September 12, 2012 onward and place them in the file.  

2. Schedule the Veteran to undergo an appropriate VA skin examination.  The claims folder and a copy of this remand must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders, including: 

* the percent of the entire body affected;

* the percent of exposed areas affected; and


* whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

3. After completing the requested actions, and any additional notification and/or development warranted by the record, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and give the Veteran time to respond.  Return the case to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

